Citation Nr: 1109162	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-42 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) South Central VA Health Care Network
in Jackson, Mississippi


THE ISSUE

Entitlement to payment or reimbursement for medical services provided by Baxter Regional Medical Center from February 19, 2009 to February 21, 2009, pursuant to the Veterans Millennium Health Care and Benefits Act (Millennium Bill Act).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the VA South Central VA Health Care Network in Jackson, Mississippi.  

In December 2010, the Veteran testified via video conference from the Little Rock, Arkansas Regional Office (RO) at a Board hearing held before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The services provided by provided by Baxter Regional Medical Center from February 19, 2009 to February 21, 2009, were provided in a medical facility held out as providing emergent care.

2.  The condition treated by Baxter Regional Medical Center from February 19, 2009 to February 21, 2009, acute abdominal pain/suspected pancreatitis, was for a condition whose symptoms were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

3.  VA or other Federal facility/provider was not feasibly available because no beds were available.  

4.  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility, to include for the period of February 19, 2009 to February 21, 2009.

5.  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.

6.  The Veteran is financially liable to the provider of emergency treatment for that treatment.

7.  The record does not establish that the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.

8.  The condition for which the emergency treatment was furnished was not caused by an accident or work related injury.

9.  The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical services provided by Baxter Regional Medical Center from February 19, 2009 to February 21, 2009, pursuant to the Millennium Bill Act have been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  In the instant case, the Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

A review of the documentary record and the Veteran's hearing testimony reflects that the Veteran was admitted to the emergency room at the Fulton County Hospital in Salem, Arkansas, on February 18, 2009, with complaints of severe abdominal pain.  Pancreatitis was suspected.  The treatment records reflect that it was noted that he was a VA patient.  VA was contacted to determine if he could be sent there, but no beds were available and it was noted that he could go to the facility of his choice.  This notation in the clinical record is signed by the treating physician, Jeffrey Summerhill.  In addition, Dr. Summerhill has furnished a letter dated in October 2009 in which he stated that the Veteran was admitted into the emergency room with abdominal pain and suspected pancreatitis.  He stated that he contacted the Little Rock VA Hospital and was told that there were no beds and the Veteran was entitled to use the hospital of his choice with the appropriate level of care available.  He was then transferred to Baxter Regional Medical Center and received services by that facility from February 19, 2009 to February 21, 2009.  Those clinical records show that he had acute pancreatitis was suspected.  On February 20, 2009, his gallbladder was removed.  The final diagnosis was "Gallbladder-acute and chronic cholecystitis with cholelithiasis."  The Veteran was discharged following postoperative care the next day.

VA denied payment of the medical services by Baxter Regional Medical Center from February 19, 2009 to February 21, 2009, on the basis that VA facilities were available.

The Veterans Millennium Health Care and Benefits Act was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule implementing the new statute provides that its effective date is May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, the service rendered occurred after the effective date of the "Millennium Bill Act."

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  

To be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

See 38 C.F.R. § 17.1002.

The Veteran seeks payment or reimbursement for emergency services rendered for a nonservice-connected condition in a non-VA facility, specifically, for emergency services provided by Baxter Regional Medical Center from February 19, 2009 to February 21, 2009, under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 1002.

Primarily at issue in this case is criterion (c): A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson.  The claim was denied on that basis.  However, the Board must assess eligibility under all of the criteria, as the Board points out that the provisions in 38 C.F.R. § 17.1002 are conjunctive, not disjunctive; i.e., all of the aforementioned enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

First, the emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.  As noted, the Veteran was admitted to an emergency room and was transferred to another facility for further assessment of an emergency condition.  He had severe abdominal pain and acute pancreatitis was suspected.  Baxter Regional Medical Center provides emergency care and there is no dispute in that regard.

Second, the Veteran's was treated for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The abdominal pain was described by the attending physician as being severe and the Veteran ultimately required removal of his gall bladder.  

Third, the Veteran indicated that he went to the closest medical facility, Fulton County Hospital, requested transfer to VA, but VA told Dr. Summerhill that no beds were available and that he should have the surgical care performed elsewhere.  He was then transferred to Baxter Regional Medical Center.  The Board notes that he clinical records include a notation by Dr. Summerhill that there were no VA beds available and he has submitted another letter to this effect.  There is no reason for the Board to question the credibility and veracity of the Veteran's report of this history as it is supported by the physician's statement and the clinical records.  Further, the Board notes that given the severity of the Veteran's complaints, it would not have been prudent to delay care to when VA had a bed available.

With regard to the fourth criterion, the Veteran required surgery which was performed in a prompt manner, following the requisite tests by Baxter Regional Medical Center.  The surgery was performed on February 20, 2009, and he was discharged the next day.  Thus, there was a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility.  Further, as noted, there were no VA beds available.  

At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and he has several service-connected disabilities.  The Board is satisfied that the Veteran received treatment within the 24-month period preceding the furnishing of such emergency treatment.  Thus, the fifth criterion is met.

The Veteran is financially liable to the provider of emergency treatment for that treatment as shown by billing documents of record.  Thus, the sixth criterion is met.

The record does not establish that Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment that was rendered by Baxter Regional Medical Center from February 19, 2009 to February 21, 2009.  The Veteran has credibly testified to that criterion.

The condition for which the emergency treatment was furnished was not caused by an accident or work related injury.  Thus, the eighth criterion is met.

The Veteran has not been found eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided for a nonservice-connected disability.  Thus, the ninth criterion is met.

As all of the criteria are met, entitlement to payment or reimbursement for medical services provided by Baxter Regional Medical Center from February 19, 2009 to February 21, 2009, pursuant to the Millennium Bill Act, is warranted.  




ORDER

Payment or reimbursement for medical services provided by Baxter Regional Medical Center from February 19, 2009 to February 21, 2009, pursuant to the Veterans Millennium Health Care and Benefits Act is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


